11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Joel Lara Cruz,                               * From the 167th District
                                                Court of Travis County,
                                                Trial Court No. D-1-DC-10-904097.

Vs. No. 11-11-00100-CR                          * August 8, 2013

The State of Texas,                            * Memorandum Opinion by McCall, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

     Both the opinion and judgment of this court dated April 25, 2013, and
entered in the minutes of this court at Volume 36, page 204 are withdrawn. The
opinion and judgment of this court dated August 8, 2013, are substituted
therefor.
                              11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Joel Lara Cruz,                                * From the 167th District
                                                 Court of Travis County,
                                                 Trial Court No. D-1-DC-10-904097.

Vs. No. 11-11-00100-CR                         * August 8, 2013

The State of Texas,                            * Memorandum Opinion by McCall, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.